In an action to recover damages for the death of plaintiff’s intestate and for injuries sustained by the individual plaintiff in an accident involving" a collision between the passenger car in which they were riding as guests and a bus owned and operated by the appellant bus company, judgment in favor of the plaintiffs and against the appellant unanimously affirmed, with costs. The previous reversal of a judgment in plaintiffs’ favor (271 App. Div. 804) was upon the ground that the verdict was contrary to the weight of the evidence, not that it was against the evidence. Upon the retrial the jury has again resolved the question of the negligence of the operator of the bus against appellant. (Beers V. McNaught, 180 App. Div. 924; By an v. Mayor of City of N. Y., 7 App. Div. 336, affd. 154 N. Y. 328; Shea v. Judson, 283 N. Y. 393; Miehelson v. Stuhlman, 272 N. Y. 163, 164; Gutman v. Weisbarth, 194 App. Div. 351, 354.) Present — Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ. [See 274 App. Div. 816.]